Case 1:20-cv-11280-DPW Document 1-9 Filed 07/07/20 Page 1 of 8
 

Case 1:20-cv-11280-DPW Document 1-9 Filed 07/07/20 Page 2 of 8

Jared Pliner

 

SSS
From: Jeff Goldman
Sent: Monday, June 29, 2020 2:30 PM
To: denis.riordan@dhs.gov; Kristen Smith (Kristen.Smith@uscis.dhs.gov)
Ce: Michael J. McCleary (MichaelJ.McCleary@uscis.dhs.gov); Kasia Loor; Jared Pliner
Subject: Cintia Karen Crespo Barbosa, AXXXXXXXX; Carlos Henrique Barbosa, AXXXXXXXX
Attachments: Barbosa Mandamus Draft.docx

Dear Denis and Kristen,

I do not know where to turn with these two long-overdue pending cases in Lawrence, so I am emailing
you. My law firm’s Form G-28 is in your file. I am attaching a draft of our Writ of Mandamus which will be
filed in Federal Court one week from today if we do not have a response by then. I am sending this as a
courtesy as you are both named as Defendants.

Our clients, Cintia Karen Crespo Barbosa (A204-187-613) and her husband, Carlos Henrique Barbosa.
(A214-687-095), attended their Adjustment of Status interviews 18 months ago in Lawrence and have still
not received a decision on their applications. In April of 2019, we received a NOID questioning her 245(i)
eligibility, and we promptly responded with the evidence from the Post Office proving 245(i) eligibility, and
this should no longer be a concern. It has been over a year even since the NOID response was filed. Since
that date, their priority date has gone from current, to backlogged, to current again.

The petitioner for the approved 1-140 is Spaulding Rehabilitation Hospital, where Ms. Barbosa is a highly-
acclaimed nurse currently assisting patients with COVID-19.

The two cases do have some mildly-unique issues in that Ms. Barbosa is currently inside the United States
under DACA, and is Adjusting Status under 245(i), but these matters should have been reviewed and
approved of either at the interview or shortly after we responded to the NOID more than a year ago.

We have lodged service requests and have repeatedly reached out to Lawrence to no avail.

Ms. Barbosa is a nurse who has managed patients’ care with compassion and dedication. She is currently
risking her life by assisting in the treatment of COVID-19. The US government owes her at minimum to
make a decision whether she could stay in the country for which she has given so much.

Thank you for your assistance.

Best,
Jeff

Jeff Goldman
Direct: 978.219.5055
Email: ieff@jeffuoidmanimmigration.com

 

 

Massachusetts Office California Office All written correspondence to:
Cambridge Innovation CenterBovet Professional Jeff Goldman Immigration LLP
Jeff One Broadway (Kendall Center 125 Washington Street, Suite 204
Id Square) 155 Bovet Road, Suite 302 Salem, MA 01970
Go: man Cambridge, MA 02142 San Mateo, CA 94402
wae Phone: 978.219.5040 Phone: 650.293.0900
Immicra r ION irect: 978.219.5036 Fax: 650-523-4387

Fax: 617.977.0928 www.jeffgoldmanimmigration.com

 
 

Case 1:20-cv-11280-DPW Document 1-9 Filed 07/07/20 Page 3 of 8

Jeff

 

Goldman

IMMicra TION
VIA FEDERAL EXPRESS

May 27, 2020
USCIS Office Director
Lawrence Field Office
ATTN: Adjustment of Status Adjudications
2 Mill Street
Lawrence, MA 01840
RE: I-485, Applications for Adjustment of Status
Principal Applicant: Cintia Karen Crespo BARBOSA (A204-187-613)
Receipt Number: SRC-18-900-55093

Derivative Applicant: Carlos Henrique BARBOSA (A214 687 095)

Receipt Number: SRC-18-900-55090
Dear Director,

I represent Mrs. and Mr. Barbosa with the above-captioned matter. My G-28s have
previously been submitted.

On February 19, 2019, Mrs. and Mr. Barbosa were interviewed at your office in reference
to their 1-485, Applications to Register Permanent Residence or Adjust Status. However, as of
today, there have been no decisions regarding these applications.

Please note that as of June 1, 2020, Mrs. Barbosa’s priority date in the Employment-
Based category worldwide (August 14, 2017) will be current again and her case as well as her
husband’s case can be approved. See the attached I-140 approval notice.

We hereby respectfully request that favorable decisions are issued _in these cases
immediately after June 1, 2020 and no later than June 14, 2020. While we hope we won’t
need to do this, we are prepared to take further legal action if the case is not approved by
the date listed above. Thank you in advance for your prompt attention to this request.

 

Very truly yours,
B
Ise

Katarzyna Loor, Esq.
Enclosure
Cambridge Innovation Center Bovet Professional Center All correspondence goes to:
One Broadway (Kendall Square) 155 Bovet Road, Suite 302 Jeff Goldman Immigration
Cambridge, MA 02142 San Mateo, CA 94402 125 Washington Street
TEL: 978.219.5040 TEL: 650.293.0900 Suite 204
FAX: 617.977.0928 FAX: 650.523.4387 Salem, MA 01970

Jeff Goldman Immigration.
www. jeffgaldmanimmigration.com

 

 
 

Case 1:20-cv-11280-DPW Document 1-9 Filed 07/07/20 Page 4 of 8

   

 

Page | of 1
@ & = 3
a (DSS SY seme :
2 = “sr Noph 2285 ;
—_—_——— = = Sons
SSeS Go = = zo Or Bags :
— SS maf = °S =O AE t230 i
Se ml =| & Cra es Zag i
SSS oi = = 2 S alco 275
SSS @ — Q ay cr am
———+ =| m 225) Zi.
—S=—Se cn = mAO ng 3 :
a rr > oAMD> ab
ee ai o =a cz sé i
SSS os = 25 as &
—— = m mM i
: =| ae i
————_______ a Oo
——————. Es
ee ee G 3 9
——— > 2 1 |2 gag
—— Zz _ 5 5 |b S38
SS ae —_ o
= = 2 mo|}2 383
——_——— a> _ eam
———— Dw 7 388
a oO 8 255
——— <= AS
———— oO Dx 8
ed od Q =
4a + 0
J2OT120NA2B tue SCBQR925F E4A,

 

 

 

 

After printing this label:

1. Use the 'Print’ button on this page to print your label to your laser or inkjet printer.

2. Fold the printed page along the horizontal line.

3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could
result in additional billing charges, along with the cancellation of your FedEx account number.

Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on
fedex.com.FedEx will not be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-
delivery, misdelivery,or misinformation, unless you declare a higher value, pay an additional charge, document your actual loss and file
a timely claim. Limitations found in the current FedEx Service Guide apply. Your right to recover from FedEx for any loss, including
intrinsic value of the package, loss of sales, income interest, profit, attorney's fees, costs, and other forms of damage whether direct,
incidental,consequential, or special is limited to the greater of $100 or the authorized declared value. Recovery cannot exceed actual
documented loss.Maximum far items of extraordinary value is $1,000, e.g. jewelry, precious metals, negotiable instruments and other
items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current FedEx Service Guide.

https://www.fedex.com/shipping/html/en/PrintIFrame. html 5/28/2020
Case 1:20-cv-11280-DPW Document 1-9 Filed 07/07/20 Page 5 of 8

Jared Pliner

 

= —=—— eS
From: USCIS <USCIS-CaseStatus@dhs.gov>
Sent: Monday, December 16, 2019 11:58 AM
To: Martha Ellis
Subject: Your recent inquiry (receipt #SRC-18-900-55093)

U.S. Department of Homeland Security
2MillStreet
Lawrence,MA 01840

U.S, Citizenship and Immigration Services
Monday, December 16, 2019

Emailed to martha@jeffgoldmanimmigration.com
Dear Cintia Barbosa:

On 12/05/2019, you or the designated representative shown below, contacted us about your case. Some of the key
information given to us at that time was the following:

Person who contacted us:
-- Loor, Katarzyna

Caller indicated they are:
-- Attorney or Authorized Representative

Attorney Name:
-- LOOR, KATARZYNA

Case type:
-- 1485

Filing date:
-- 10/17/2017

Receipt #:
-- SRC-18-900-55093

Referral ID:

SR13391904326TSC

Beneficiary (if you filed for someone else):
-- Information not available

Your USCIS Account Number (A-number):
-- 204187613

Type of service requested:
-- Non-Delivery of Approval Notice
Case 1:20-cv-11280-DPW Document 1-9 Filed 07/07/20 Page 6 of 8

The status of this service request is:

On 12/05/2019, you or your representative contacted us concerning your I-485 Form, Application to Register as a
Permanent Resident or Adjust Status to request an update on the status of your case. Below is a summary of what we
found and how the issue has been or may be resolved.

Based on your inquiry, we have reviewed the status of your case and found that it remains under active examination.
This office acknowledges the completion of your case being outside of the normal processing and realizes the
inconvenience it may cause. The delay has been necessary in order to ensure the thorough processing of your case and
provide you with the best possible service. USCIS will notify you as soon as possible if any further information is needed
from you, or when a decision has been made.

We hope this information is helpful and appreciate your continued patience.

Online Services

We offer many online services and tools to help you find the information you need. Please visit our Web site at
https://urldefense.proofpoint.com/v2/url?u=http-3A__www.uscis.gov&d=DwiCAw&c=euGZstcaTDIlvimEN8b7jXrwqOf-
v5A_CdpgnVfiiMM&r=YZq9qYkKNMT46XINVIGDxDqN-m3QI7hOBfrv46Z-

vBv6nnITso6zQ9iSG WASO0601&m=dMbmnODscOfWRgHoy9Haavm PiJOWWKENe-37EMKNG6rl&s=Lyd4J2fpE-
ZLFmMH96pK3yGAreTIY7C1ZUVD2zcsIRWO&e= for information about:

Using our Case Status Online tool;

Signing up for case status updates;

Checking processing times;

Submitting an e-Request to inquire about certain applications and petitions;

Using our Office Locator;

Using InfoPass to schedule an appointment; and

Downloading forms.

Address Changes ;

if you move, please provide us with an updated address. For more information about address changes, please visit our
Web site at https://urldefense.proofpoint.com/v2/url?u=http-3A__www.uscis.gov_ar-
2D11&d=DwiCAw&c=euGZstcaTDIlvimEN8b7jXrwqOf-v5A_CdpgnVfiiMM&r=YZq9qYkKNMT46XINVIGDxDqN-
m3Q|7hOBfrV46Z-vBv6nnITso6zQ9iSGWASO060I&m=dMbmnODscQfWRgHoy9Haavm PiJOWWwKENe-
37EMKNGrl&s=dxTFkvSVxigxPxgpZ5XsXBiCGwCMIMXs1sVZyvt8xa8&e=, and click on ?Change Your Address Online.?
For More Information

If you do not find the information you need through our online services and need further assistance, you may contact
our National Customer Service Center at 1-800-375-5283 or 1-800-767-1833 (TDD for the hearing impaired).
a

Case 1:20-cv-11280-DPW Document 1-9 Filed 07/07/20 Page 7 of 8

Jeff
Goldman
IMMicRATION

 

VIA FEDERAL EXPRESS
September 26, 2019
U. S. Citizenship and Immigration Services
Lawrence Field Office
ATIN: Adjustment of Status Adjudications
2 Mill Street
Lawrence, MA 01840

RE: 1-485, Application for Adjustment of Status
Receipt Number: SRC-18-900-55093
Applicant: . Cintia Karen Crespo BARBOSA (204-187-613)

Dear Sir or Madam:

I represent Ms. Barbosa with the above-captioned matter. My G-28 has previously been
submitted.

On February 19, 2019, Ms. Barbosa was interviewed at your office in reference to her I-
485, Application to Register Permanent Residence or Adjust Status. However, as of today, there
has been no decision regarding this application.

We hereby respectfully request that a favorable decision is issued on this case as soon as
possible. Ms. Barbosa’s priority date of August 14, 2017 under the Employment-Based Third
Preference Category (EB-3) for Brazil will be current in October of this year. Please find enclosed
a copy of the I-140 approval notice for your easy reference.

Thank you in advance for your prompt attention to this request.

 

Very truly yours,
i
/\ A
f Aa NS. ~
Katarzyna Loor, Esq.
KL/me
Enclosures
Cambridge Innovation Center Bovet Professional Center All correspondence goes to:
One Broadway (Kendall Square) 155 Bovet Road, Suite 302 Jeff Goldman Immigration
Cambridge, MA 02142 San Mateo, CA 94402 125 Washington Street
TEL: 978.219.5040 TEL: 650.293.0900 Suite 204
FAX: 617.977.0928 FAX: 650.523.4387 Salem, MA 01970
Jeff Goldman Immigration

www.ieffgoldmanimmigration.com
Case 1:20-cv-11280-DPW Documenti1-9 Filed 07/07/20

 

 

See S
net ao =
ESS cn —
——_—— =~ =
——_______ __—_ nol —
— RO =
-—— I 3 =
ee =
Ts
_————
—-=————S——— =
————— Mo
oe ve
———— oO 3
eS w

35 3S

S1924190919D ww

 

da

WSO8dvE VUNIO -44u

 

Od

Or0S-61z (676.

0810 VIN SONSYMV1

 

Page 8 of 8
Page 1 of 1
=e
49 =CeoO
2 Bens
~ &BEP soa2
= 2O cn ¥ BANS
— 2 ” aS S00
IO pre GUS
So
a5 oe 275
cP? 4h
fal = QO ia 3
fT wend
TMS! gos
95 ae &
m => nme =
1aH| *%
im
oO
a
a |? 832
~~ wat VU
QO |o se
m |2 B85
o 8am
a §8y
qs
3
567, J19D0405A2

 

After printing this label: ,
4. Use the ‘Print button on this page to print your label to your laser or inkjet printer.
2. Fold the printed page along the horizontal line.

3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

Warning: Use only the printed original label for shipping. Using a phatocopy of this label for shipping purposes is fraudulent and could

result in additional billing charges, along with the cancellation of your FedEx account number.

Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on
fedex.com.FedEx will not be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-
delivery,misdelivery,or misinformation, unless you declare a higher value, pay an additional charge, document your actual loss and file
a timely claim.Limitations found in the current FedEx Service Guide apply. Your right to recover from FedEx for any loss, including
intrinsic value of the package, loss of sales, income interest, profit, attorney's fees, costs, and other forms of damage whether direct,
incidentai,consequential, or special is limited to the greater of $100 or the authorized declared value. Recovery cannot exceed actual
documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry, precious metais, negotiable instruments and other
items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current FedEx Service Guide.

https://www.fedex.com/shipping/html/en/PrintIFrame.html

9/27/2019
